 1   DOMINICA C. ANDERSON (SBN 2988)
     TYSON E. HAFEN (SBN 13139)
 2   DUANE MORRIS LLP
     100 North City Parkway, Suite 1560
 3   Las Vegas, NV 89106
     Telephone: 702.868.2600
 4   Facsimile: 702.385.6862
     E-Mail: dcanderson@duanemorris.com
 5            tehafen@duanemorris.com

 6   Attorneys for Defendant
     US BANCORP
 7
 8
 9                                UNITED ST ATES DISTRICT COURT

10                                      DISTRICT OF NEVADA

11
12   AMANDA GATES,                                         Case No.: 2:19-CV-01710-APG-VCF

13                        Plaintiff,                      STIPULATION AND ORDER FOR
                                                          EXTENSION OF TIME FOR US
14          V.                                            BANCORP TO RESPOND TO
                                                          COMPLAINT
15   EQUIFAX INFORMATION SERVICES, LLC;
     NAVIENT; NELNET LOAN SERVICES; GREAT
16   LAKES EDUCATIONAL LOANSERVICES;
     TRANS UNION LLC; and U.S. BANKCORP,
17
                          Defendants.
18
19          Plaintiff Amanda Gates, by and through her counsel, KNEPPER & CLARK LLC, and

20   Defendant US Bancorp ("US Bank"), by and through its counsel, DUANE MORRIS LLP, hereby

21   stipulate to extend the time for US Bank to respond to Plaintiff's Complaint, which response is

22   currently due October 31, 2019, up to and including November 21, 2019.

23          This extension will allow US Bank's counsel, who were recently retained in this matter, to

24   analyze the claims made and obtain and review any relevant documents. This is the first request

25   for

26   Ill

27   Ill

28   Ill
                                                   1
                                         STIPULATION AND ORDER
 1   an extension to US Bank's deadline to respond to the complaint, and is made in good faith and not

 2   for the purpose of delay.

 3          DATED this _ _ day of October, 2019.

 4   KNEPPER & CLARK LLC                              DUANE MORRIS LLP

 5
     By:   /s/ Miles N. Clark                         By:   /s/ Tyson E. Hafen
 6         Miles N. Clark (SBN 13848)                      Dominica C. Anderson (SBN 2988)
                                                           Tyson E. Hafen (SBN 13139)
 7   Attorneys for Plaintiff                          Attorneys for Defendant US Bancorp

 8                                      22nd
 9          IT IS SO ORDERED this __ day of October, 2019.

10
                                                US District Court Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
                                          STIPULATION AND ORDER
